Citation Nr: 1011803	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  09-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to an increased evaluation for lumbar back 
herniated nucleus pulposus at L5-S1 with arthritis, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1984 to April 
2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In April 2009, the Veteran filed a claim for an increased 
evaluation for service-connected hearing loss.  This issue 
has therefore been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  The appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At a June 2008 VA examination for peripheral neuropathy, the 
Veteran stated that he underwent an L4 microdiskectomy in 
April 2008, which was followed by prescribed bed rest.  He 
reported missing 45 days of work due to the procedure, 
related medical appointments, and back problems generally.  
None of these records are associated with the claims file.  
Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related 
to the Veteran's claim. 38 C.F.R. § 3.159(c)(1) defines 
reasonable efforts in obtaining records outside the custody 
of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  The Veteran should be asked to identify 
all providers who were seen for his back problems, 
particularly the provider who performed the April 2008 
surgical procedure.  These records should be obtained.

The Veteran's last VA examination for his back disability was 
in October 2007, prior to the April 2008 surgical procedure.  
Although his back was discussed at the June 2008 VA 
examination, that examination was for peripheral nerves, not 
the spine.  It also did not include a discussion of the 
Veteran's recent treatment records, as these have not been 
associated with the claims file.  Hence, a more 
contemporaneous VA examination, with findings responsive to 
the applicable rating criteria, is needed to properly 
evaluate the disability.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the Veteran with a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
"contemporaneous"). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify any providers currently 
treating his back disability.  
Specifically ask him to identify the 
provider who performed the April 2008 
L4 microdiskectomy and prescribed bed 
rest thereafter.  Ask him to provide a 
release so that VA may obtain these 
records.

2.  Obtain the Veteran's current and 
complete treatment records from all 
providers identified by the Veteran.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

3.  After completing the above, 
schedule the Veteran for a VA 
examination to determine the current 
severity of his back disability.  The 
entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed, 
including records from the April 2008 
surgical procedure.
The examiner should conduct a complete 
history and physical; describe the 
current severity of the back 
disability; note where pain begins in 
the range of motion, any functional 
impairment, any radiculopathy, and any 
other neurological impairment related 
to the back disability, and any time 
missed from work and any prescribed bed 
rest in the last 12 months.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

4.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.



The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

